*690The defendant failed to preserve for appellate review the challenges he now raises to portions of the prosecutor’s summation (see CPL 470.05 [2]; People v Bey, 71 AD3d 1156, 1157 [2010]; People v Philbert, 60 AD3d 698, 699 [2009]; People v Gill, 54 AD3d 965 [2008]; People v Gillespie, 36 AD3d 626 [2007]; People v Siriani, 27 AD3d 670 [2006]). In any event, the challenged remarks were fair comment on the evidence, responsive to arguments and theories raised by the defense, or otherwise remained within the “broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399 [1981]; see People v Wilson, 77 AD3d 858 [2010]; People v Bravo, 69 AD3d 870 [2010]; People v Dorgan, 42 AD3d 505 [2007]; People v Ravenell, 307 AD2d 977 [2003]; People v Valdes, 291 AD2d 513 [2002]).
The sentence imposed was not excessive (see CPL 470.15 [2] [c]; [6] [b]; 470.20 [6]; People v Thompson, 60 NY2d 513, 519 [1983]; People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Dickerson, Belen and Sgroi, JJ., concur.